Citation Nr: 1401533	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES


1. Entitlement to an initial rating in excess of 10 percent for a left knee disability.

2. Entitlement to an initial rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2012 statement of the case (SOC) indicates that the RO considered outpatient treatment records from Battle Creek VA Medical Center (VAMC) for the period of June 9, 2004 through April 6, 2012, as well as an outpatient treatment report from Detroit VAMC for March 30, 2011.  These records are not associated with the claims file.  As these records are relevant to determining the appropriate rating for the Veteran's disabilities, the Board must remand the claim to obtain this information.

Accordingly, the case is REMANDED for the following action:

1. Contact the Battle Creek VA Medical Center, Detroit VA Medical Center, and all associated outpatient facilities to obtain all records of VA treatment of the Veteran, to specifically include those dated from June 9, 2004 through April 6, 2012.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Thereafter, readjudicate the issues (initial evaluation for right knee disability in excess of ten percent, and initial evaluation for left knee disability in excess of ten percent).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


